         Case: 4:20-cv-00794-JG Doc #: 98-10 Filed: 05/29/20 1 of 1. PageID #: 1342
                                                                 U.S. Department of Justice
                                                                 Federal Bureau of Prisons




FOR IMMEDIATE RELEASE                                       Contact: Office of Public Affairs
May 22, 2020                                                202-514-6551


         BUREAU OF PRISONS ANNOUNCES UPDATE ON INMATE MOVEMENT
   Expanded Testing Capabilities to be Deployed for Safe Movement of Recently Sentenced Prisoners

WASHINGTON – The Bureau of Prisons (Bureau) and the United States Marshals Service (USMS)
announced today that they will begin movement of approximately 6,800 new inmates who have been
committed to the Bureau in recent months.

The Bureau, in coordination with the USMS, has decreased internal movement of inmates by 90% as
compared to this time last year. While inmate movement was significantly curtailed for several months,
newly sentenced and newly admitted inmates have been held in local detention facilities across the
country. As the federal judiciary has continued to process new criminal cases and begins to phase-in
expanded operations, the Bureau must, on a limited basis, move these inmates to alleviate population
pressures in these local detention centers and allow inmates to begin serving their sentences.
The Bureau and the USMS are coordinating carefully to transport and transfer federal inmates into the
Bureau's custody while taking proactive steps, including aggressive testing, to mitigate the transmission of
COVID-19 into the federal prison environment. The Bureau will process all newly-sentenced Bureau
inmates through one of three quarantine sites - - FCC Yazoo City, MS; FCC Victorville, CA; and FTC
Oklahoma City, OK, - - or through a Bureau detention center/jail unit. The Bureau will test all inmates
upon arrival at a Bureau detention center/ jail unit or at one of the three quarantine sites. All inmates
will be tested again before movement to their designated Bureau facility.

"We believe our proactive approach, including our expanded inmate testing capacity, will aid the Bureau to
further combat the introduction and spread of the virus within our prison system," said Bureau of Prisons
Director Michael Carvajal. "We are grateful for the continued hard work of all our staff as we manage this
pandemic, as well as our partnerships with the Centers for Disease Control and Prevention, local health
authorities, the U.S. Marshals Service, and various other community organizations who have teamed up to
help."

Movement of an additional 7,000 inmates who are already housed in Bureau facilities and pending regular
movement to their designated facilities, will begin at a later date.

Seventy of the Bureau's 122 prison facilities remain unaffected by COVID-19. There are 1594 federal
inmates in Bureau facilities and Residential Reentry Centers (RRCs) and 194 Bureau staff who have
confirmed positive test results for COVID-19 nationwide. Currently, 3047 inmates and 394 staff have
recovered. Since the release of the Attorney General's original memo to Bureau on March 26, 2020
instructing Bureau to prioritize home confinement in response to the COVID-19 pandemic, the Bureau has
placed an additional 3,179 inmates on home confinement; an increase of 111 percent.

Find more information about the Bureau’s response to COVID-19 at www.bop.gov/coronavirus/index.jsp.
                                                                                        GOVERNMENT
                                                    ###                                   EXHIBIT

                                                                                           DB
